FILED
                           NOT FOR PUBLICATION                                 JUL 11 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


REZA NAGAHI,                                     No. 11-17320

              Plaintiff - Appellant,             D.C. No. 5:07-cv-06268-JF

  v.
                                                 MEMORANDUM*
CALIFORNIA EMPLOYMENT
DEVELOPMENT DEPARTMENT; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeremy D. Fogel, District Judge, Presiding

                     Argued and Submitted February 10, 2014
                            San Francisco, California

Before: REINHARDT and THOMAS, Circuit Judges, and SESSIONS, District
Judge.**

       The State defendants have advised the court that “[a]lthough this case has a

long and complex history, the result in this Court should be short and simple: a


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable William K. Sessions III, District Judge for the U.S.
District Court for the District of Vermont, sitting by designation.
remand to the District Court so that Petitioner Reza Nagahi might be provided with

the two possible forms of relief to which he may be eligible: the appropriate

measure of Additional Trade Readjustment Allowance monetary benefits to which

he is entitled by statute, and a written notification regarding his application for

Remedial Education benefits.” Accordingly, we REVERSE and REMAND for

further proceedings in accordance with the above.




                                           2